PER CURIAM.
On this appeal by the defendant below, from conviction of robbery, it is contended it was reversible error for the prosecutor to seek to impeach the defendant’s exculpatory story told for the first time at trial, by cross-examining the defendant about his failure to have told that story to the police after receiving his Miranda warnings at the time of his arrest; and for comment thereon by the prosecutor later in argument. Due objections were made on behalf of the defendant and motion for mistrial was denied. In Doyle v. Ohio, 426 U.S. 610, 96 S.Ct. 2240, 49 L.Ed.2d 91 (1976) which is in point, the court held “that use of post-arrest silence in this manner violates due process”.
Accordingly, on the authority of Doyle v. Ohio, supra, the judgment is reversed and the cause is remanded for new trial.